Case 19-11617         Doc 12   Filed 05/03/19 Entered 05/03/19 10:00:34          Desc Main
                                 Document     Page 1 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                    NO. 19-11617
MARLA SMITH-ANDERSON and                            CHAPTER 7
KEVIN ANDERSON,

               Debtors.                             JUDGE JACK B. SCHMETTERER


                                  NOTICE OF MOTION
TO:
       Marla Smith-Anderson
       1645 S. Christina Ave.
       Chicago, IL 60623
       BY U.S. MAIL

       Elliott Wall, Attorney for Debtors          BY ELECTRONIC TRANSMISSION
       Phillip D. Levey, Chapter 7 Trustee         BY ELECTRONIC TRANSMISSION

       PLEASE TAKE NOTICE that on June 18, 2019, at 10:00 a.m., or as soon
thereafter as Counsel may be heard, we shall appear before the Honorable Jack B.
Schmetterer, Bankruptcy Judge, at 219 South Dearborn Street, Courtroom #682,
Chicago, Illinois, and then and there present the attached Motion to Modify the Automatic
Stay, a copy of which is hereby served upon you.


                                  PROOF OF SERVICE

        I, the undersigned attorney, certify that I served a copy of this Notice with Motion
to Modify the Automatic Stay, attached, upon the parties listed above, by the methods
specified, from 2056 Ridge Road, Homewood, Illinois 60430 before the hour of 5:00 P.M.
on the 3rd day of May, 2019.

                                                 BY: ________/s/ Terri M. Long________
                                                             TERRI M. LONG
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301
Fax: : (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING LLC, SERVICER FOR MTGLQ
INVESTORS, L.P., its Successors and/or Assigns
Case 19-11617         Doc 12   Filed 05/03/19 Entered 05/03/19 10:00:34          Desc Main
                                 Document     Page 2 of 3
                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


In re the matter of
                                                      NO. 19-11617
MARLA SMITH-ANDERSON and                              CHAPTER 7
KEVIN ANDERSON,

                Debtors.                              JUDGE JACK B. SCHMETTERER


                        MOTION TO MODIFY AUTOMATIC STAY

        Now comes SPECIALIZED LOAN SERVICING LLC, SERVICER FOR MTGLQ
INVESTORS, L.P., its successors and/or assigns, (hereinafter referred to as “Movant”) a
creditor herein, by TERRI M. LONG, its attorney, and moves this Honorable Court for
entry of an Order modifying the restraining provisions of §362 of the Bankruptcy Code,
and in support thereof respectfully represents as follows:


        1. On April 22, 2019, the Debtors herein filed a petition for relief under Chapter 7
of the Bankruptcy Code.


        2. Movant is a creditor of the Debtors with respect to a certain mortgage upon real
estate, with a common address of 1645 Christiana Ave., Chicago, Illinois 60623, with a
total debt of $329,113.05 as of May 1, 2019.


        3. The Debtors have not offered, and Movant is not receiving, adequate protection
for its secured interest or depreciating value.


        4. The Debtors have no real equity in the aforesaid real estate, and the said
collateral is not necessary to an effective reorganization by the Debtors.


        5. Movant will suffer irreparable injury, harm and damage should it be delayed in
foreclosing its security interest therein.


        6. According to the Debtors’ Statement of Intention, the Debtors intend to
surrender this property to creditor.
Case 19-11617      Doc 12     Filed 05/03/19 Entered 05/03/19 10:00:34            Desc Main
                                Document     Page 3 of 3



       7.    SPECIALIZED LOAN SERVICING LLC services the loan on the Property
referenced in this motion. In the event the automatic stay in this case is modified, this case
dismisses, and/or the Debtor obtains a discharge and a foreclosure action is commenced on
the mortgaged property, the foreclosure will be conducted in the name of Movant or
Movant’s successor or assignee. Movant, directly or through an agent, has possession of
the Note. The Note is either made payable to Movant or has been duly endorsed. Movant
is the original mortgagee or beneficiary or the assignee of the Mortgage/Deed of Trust.

       8. Movant requests that Bankruptcy Rule 4001(a)(3) not apply to any Order
granting this motion.


       WHEREFORE, SPECIALIZED LOAN SERVICING, LLC,                         SERVICER FOR
MTGLQ INVESTORS, L.P., its successors and/or assigns, prays that this Honorable Court
enter an Order modifying the restraining provisions of §362 of the Bankruptcy Code to
permit the said Movant to foreclose its security interest in certain real estate, with a
common address of 1645 S. Christiana Ave., Chicago, Illinois 60623, and for such other
and further relief as this Court may deem just.
                                              SPECIALIZED LOAN SERVICING, LLC,
                                              SERVICER FOR MTGLQ INVESTORS,
                                              L.P., its Successors and/or Assigns

                                              BY: ________/s/ Terri M. Long________
                                                          TERRI M. LONG




Terri M. Long
LAW OFFICES OF TERRI M. LONG
2056 Ridge Road
Homewood, Illinois 60430
Phone: (708) 922-3301 Fax: (708) 922-3302
Atty. for SPECIALIZED LOAN SERVICING, LLC, SERVICER FOR MTGLQ
INVESTORS, L.P., its Successors and/or Assigns
